Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses determining correspondence between views, including, as shown in the prior office actions, that the visual range to an object may be used in determining the correspondence.  The prior art does not teach or fairly suggest, as a whole, determining a feature correspondence between image views comprising: retrieving a top down image for an area of interest; determining a ground level camera pose path for the area of interest; translating a threshold distance obtained from a trajectory of a ground level camera traveling through the area of interest into pixel coordinates of the top down image: selecting a portion of the top down image that includes the pixel coordinates corresponding to a geographic are within the threshold distance; processing the portion of the top down image to identify a semantic feature; determining a subset of camera poses of the ground level pose path that is within a sphere of visibility of the semantic feature; retrieving one or more ground level images captured with the subset of camera poses; and determining the feature correspondence of the semantic feature  between the top down image and the one or more ground level images.
When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/Primary Examiner, Art Unit 2648